 


109 HR 3807 IH: "Restoring Excellence in Fuel Independence and National Energy (REFINE) Act of 2005"
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3807 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Ney introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Clean Air Act to create a uniform national standard for gasoline, to eliminate boutique fuels, to require the Secretary of Energy to construct, and sell to private businesses, 15 new gasoline refineries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the "Restoring Excellence in Fuel Independence and National Energy (REFINE) Act of 2005". 
2.Amendment of Clean Air Act fuels provisions 
(a)Elimination of multiple fuelsSection 211(c)(4) of the Clean Air Act is amended to read as follows: 
 
(4)After the date of the enactment of the "Restoring Excellence in Fuel Independence and National Energy (REFINE) Act of 2005" no State (or political subdivision thereof) may prescribe or attempt to enforce any control or prohibition respecting any characteristic or component of a fuel or fuel additive in a motor vehicle or motor vehicle engine. Any such control or prohibition adopted before such date of enactment shall cease to have any force and effect on the date 3 years after such date of enactment.. 
(b)Conventional gasolineSection 211(k) of the Clean Air Act is amended to read as follows: 
 
(k)Conventional gasoline required throughout entire nationThe Administrator shall promulgate regulations under this subsection requiring that all gasoline sold or introduced into commerce in the United States (except the noncontiguous States and territories) after the date 3 years after the date of the enactment of the "Restoring Excellence in Fuel Independence and National Energy (REFINE) Act of 2005" for use in a motor vehicle or motor vehicle engine be conventional gasoline. As used in this section, the term conventional gasoline means a single blend of gasoline identified in regulations of the Administrator with a uniform chemical composition in all regions of the country that is identical to the chemical composition of the gasoline most widely sold in the United States before the date of the enactment of the REFINE Act of 2005 in areas other than nonattainment areas.. 
(c)Oxygenated fuelsSubsection (m) of section 211 of the Clean Air Act is repealed. 
3.Construction of refineries 
(a)GAO studyThe Comptroller General of the United States shall conduct, complete, and publish within 6 months after the enactment of this Act, a study to identify the the most viable locations throughout the United States for the construction of 15 new gasoline refineries. The locations shall identified based upon the following factors: 
(1)Impact on the local community (determined after requesting and receiving comments from State, county or parish, and municipal governments). 
(2)Regional vulnerability to a natural disaster. 
(3)Regional vulnerability to terrorist attacks. 
(4)Proximity to the Strategic Petroleum Reserves. 
(5)Accessibility to national transportation system. 
(b)Refinery construction 
(1)15 refineriesUpon completion of the study under subsection (a), the Secretary of Energy shall enter into contracts with private entities for the construction of 5 gasoline refineries at the 5 separate locations throughout the United States identified by the Comptroller General as most viable. After the sale of such refineries under subsection (c), the Secretary shall enter into contracts with private entities for the construction of an additional 5 gasoline refineries at the next most viable locations. After the sale of such 5 additional refineries under subsection (c), the Secretary shall enter into contracts with private entities for the construction of an additional 5 refineries at the last 5 most viable locations.  
(2)SizeEach refinery constructed under this subsection shall be capable of processing at least the average barrels per day of crude oil equivalent to the average of all refineries nationwide as determined on December 31st of the previous calendar year and shall process at least such amount for a period of not less than 10 years after the commencement of operations at that refinery. 
(3)Contract and construction requirementsThe contracts entered into under this subsection shall be subject to all applicable Federal laws governing Federal contracts and all Federal laws relating to the protection of the environment, except that in any environmental review under any such law, only governmental entities shall be permitted to comment. 
(c)Sale of refineriesUpon completion of construction, the Secretary of Energy shall sell the refinery to the highest bidder. Each refinery shall be sold in a separate sale from the other refineries. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.  
 
